DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are moot in view of the new grounds of rejection.

Allowable Subject Matter
Claim(s) 9 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-8, 11-18, and 21-24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kariv (US 2016/0239963, of record) in view of Jenkins (US 2010/0312095, of record) in view of Kosmecki (US 2017/0231714, of record).
([0023]: “catheter 12” is monitored for its position within “patient 14”, with respect to “anatomy of area of interest 30”), the method and system comprising: an output device (Fig. 1: “computer display 16”); an instrument ([0023]: “catheter 12”); and a workstation configured to determine a location of the instrument ([0023]: “catheter 12, to which positioning sensor 26 is mounted near a distal end”); determining a distance of the instrument to the monitored anatomical structure ([0028]: “the precise position and location of the distal end of catheter 12 is obtained by MPS 24 and can be shown in conjunction with the 2D images of area of interest 30”).  Kariv does not explicitly disclose determining, by a workstation, whether the distance of the instrument relative to the monitored anatomical structure is below one or more thresholds; and outputting, to an output device, a user interface indication indicating whether the distance is below or above the one or more thresholds.  However, Jenkins teaches determining whether an instrument’s distance relative to a monitored structure crosses a threshold, and outputting an indication to a user whether the distance is below or above the threshold ([0090]: “a proximity alert that can be generated as an audible and/or visual alert when an intrabody medical device is in an incorrect position, such as outside boundary limits of a target treatment or diagnostic site or proximate an avoid zone”).  Both Kariv and Jenkins are directed to navigating a catheter with respect to patient-specific models (Kariv @ [0032], [0033]; Jenkins @ [0102], [0103]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the proximity alerts of Jenkins to the catheter navigation of Kariv, as to provide useful feedback to a (Jenkins @ [0090]).  Neither Kariv nor Jenkins explicitly disclose representing the monitored anatomical structure as a collection of one or more geometric primitives of a three-dimensional model, at least one of the one or more geometric primitives represented as a two-dimensional shape rotated around an axis, the one or more geometric primitives including one or more of a cylinder, a line-swept sphere, a cone, and a cone-sphere, and calculating a distance between a position of the instrument in the three-dimensional model and the one or more geometric primitives.  However, Kosmecki teaches using a spherical geometric primitive ([0043]: “sphere”) to represent anatomy ([0102]: “such that the geometric shape describes as good as possible the correct anatomical shape of the cell”) in a surgical procedure that involves navigating a guided tool through said anatomy, wherein a distance between the tool and geometric primitives are accounted for during the navigation of the tool ([0147]…[0150]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the geometric primitive modeling of Kosmecki to the surgical navigation of Kariv and Jenkins, as to provide enhanced visualization of a tool being navigated through modeled anatomical structures.
Regarding claims 2, 13, and 23, Kariv discloses that determining location of the instrument comprises: detecting aspects of signals detected by one or more sensors coupled to the instrument ([0023]: “positioning sensor 26 is mounted near a distal end”).
Regarding claims 3 and 14, Kariv discloses that determining location of the instrument comprises: determining one or more locations of the one or more sensors based on signals detected by the one or more sensors ([0023]: “MPS 24 determines the position of the distal portion of catheter 12…according to output of positioning sensor 26”).
(Fig. 1, [0023]: “magnetic field generators 28”).
Regarding claims 5, 16, and 24, Kariv discloses that determining of the instrument comprises: detecting aspects of signals detected by one or more sensors in known relative location to each other, the sensors configured to sense one or more signals generated by one or more transmitter coupled to the instrument (Fig. 1, [0025]: “appropriate wiring or wireless technology” is used to transmit signals detected by the “three mutually orthogonal coils” with the “MPS 24”).
Regarding claim 6, Kariv discloses that determining location of the instrument further comprises: determining one or more locations of the one or more transmitters based on signals detected by the sensors ([0025]: since the transmitters reside within the tracked sensors, their position is known through the “MPS 24”).
Regarding claims 7 and 17, Kariv discloses that determining distance of the instrument to the monitored anatomical structure comprises: identifying one or more portions of a three-dimensional model including the monitored anatomical structure ([0033]: “extracts a 3D image model”); and determining distance of the determined location of the sensor to the one or more portions of the three-dimensional model including the monitored anatomical structure.
Regarding claims 8 and 18, Kariv discloses that the three-dimensional model is registered to locations defined relative to field generators of a location pad and thus to the subject ([0032], [0033], [0036], [0037]: the MPS and model coordinate systems are registered).
Regarding claims 11 and 21, Kariv does not explicitly disclose that generating the user interface indication comprises varying one or more aspects of the user interface indication based  that the pitch of an audible tone or some parameter of a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target ([0108]).  Both Kariv and Jenkins are directed to navigating a catheter with respect to patient-specific models (Kariv @ [0032], [0033]; Jenkins @ [0102], [0103]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the alerts of Jenkins to the catheter navigation of Kariv, as to provide useful feedback to a user navigating a catheter within a patient (Jenkins @ [0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JASON M IP/
Examiner, Art Unit 3793